Malone, J. (dissenting).
Under the clear and convincing evidence standard required under EPTL 2-1.7 (a), petitioner, as the bearer of the burden of proof, must establish that “it is highly probable that what he . . . has claimed is actually what happened” (Matter of Cella [Appeal No. 1], 261 AD2d 870 [1999], lv denied 93 NY2d 814 [1999]). In my view, the evidence does not support petitioner’s claim that his wife fell victim to the terrorist attacks on the World Trade Center on September 11, 2001. Accordingly, I would affirm the decree declaring Sneha Anne Philip dead as of September 10, 2004, three years after her disappearance.
Petitioner’s sole argument on appeal is based on his testimony that his wife was away from their Battery Park City home the night of September 10, 2001 on one of her frequent unannounced overnight absences, and that she always returned home from wherever she went between 7:00 and 9:00 the next morning. Thus, petitioner argues, on September 11, 2001, his wife was “exposed to a specific peril of death” (EPTL 2-1.7 [b]), namely, the terrorist attacks on the World Trade Center. However, as the majority correctly points out, there is no direct evidence tying the decedent to the 9/11 attack and the circumstantial evidence does not allow a clear and convincing inference that she was in fact at the site of the World Trade Center at the time of the attack. Since it is not known where the decedent spent the night of September 10, it requires specula*89tion to say, as petitioner does, that her route home, which was located at 225 Rector Place, southwest of the World Trade Center, took her across or dangerously near the World Trade Center grounds, or that at 8:48 a.m., when the attacks began, she was even in the vicinity of the World Trade Center. Nor can I concur in the majority’s reliance upon Matter of Lafuente (191 Misc 2d 577 [2002]), which involved an absentee who enjoyed a long-term marriage with his wife, was gainfully employed near the World Trade Center, and was not the subject of a criminal investigation. While the Lafuente absentee’s predictable morning routine placed him in the North Tower just before it was attacked at 8:48 a.m., the degree of speculation is greater here, where the decedent’s morning routine was less predictable, her professional and personal life more unstable, and her connections to the World Trade Center more tenuous. In my opinion, the decedent’s plan to visit Windows on the World in the “coming days” or to shop in the World Trade Center mall the morning of 9/11 falls far short of the clear and convincing evidence standard. Indeed, under the evidence presented, which demonstrates that the decedent’s close contact with her mother ended abruptly on September 10, 2001, that she has not been heard of or from since that time, and that a diligent search for her was fruitless, it is equally probable, in light of evidence concerning her professional and personal problems, that the decedent died on or about September 11, 2001 by some other unfortunate fate.
Mazzarelli, J.R, Marlow and Catterson, JJ., concur with Saxe, J.; Malone, J., dissents in a separate opinion.
Decree, Surrogate’s Court, New York County, entered June 29, 2006, reversed, on the law and the facts, the petition granted insofar as it seeks a declaration that Sneha Anne Philip’s death occurred on September 11, 2001, at the World Trade Center.